Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "each piece of the rig equipment" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "each interruption tolerance value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (U.S. 2002/0153134A1), in view of Nixon et al. (U.S. 2014/0273847A1).
Regarding claim 1, Newman discloses a method for coordinating schedules (refer to para 0019: coordinating work order scheduled for contractors 10 and 46) for executing work orders (48, 50, fig 1 and refer to abstract) on an oilfield drilling rig (58, fig. 1, refer to para 0017: the work order can be performed during drilling); the method comprising: receiving a rig schedule that describes planned activities of the drilling rig (refer to para 0021: work orders 48 and 50 are received by computer 62), wherein the drilling rig (58) comprises rig equipment (62 and 66) configured to execute tasks according to the rig schedule (refer to para 0021); receiving the work orders (refer to para 0021), wherein each received work order (48, 50) describes maintenance work (52, 54)) to be performed on one or more pieces of the rig equipment (refer to para 0019); and scheduling the work orders to be executed (refer to paragraphs 0019-0021). 
However, Newman fails to teach identifying time windows on the rig schedule during which one or more pieces of the rig equipment is not executing a corresponding task.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Newman and Nixon et al. before him or her, to have modified Newman to include scheduling work orders based on identifying external factors which can result in production schedule changes or significant down time, such as identifying time windows on the rig schedule during which one or more pieces of the rig equipment is not executing a corresponding task, as taught by Nixon et al., for limiting down time which may occur as a result of using a tool which is executing a task. This will also provide significant cost savings since rig workers will be paid regardless of down time. 
Regarding claim 4, the combination of Newman and Nixon et al. teach all the features of this claim as applied to claim 1 above; Newman further discloses wherein the rig equipment comprises a first component (pump) and a second component (sucker rods, refer to para 0004).
However, the combination of Newman and Nixon et al. fail to teach wherein the work order comprises a description of work that can be performed simultaneously on both the first and second components, the method further comprising identifying a time during which both the first and second components are available for the work.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Newman and Nixon et al. before him or her, to have modified the combination of Newman and Nixon et al. to 
Regarding claim 5, the combination of Newman and Nixon et al. teach all the features of this claim as applied to claim 1 above; Newman further discloses wherein the rig equipment comprises at least one of a power component (66).  
Regarding claim 6, the combination of Newman and Nixon et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Newman and Nixon et al. fail to teach before scheduling the work orders, determining whether or not there is sufficient time during each identified time window for a piece of the rig equipment to execute one or more of the work orders for that piece of the rig equipment.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Newman and Nixon et al. before him or her, to include before scheduling the work orders, determining whether or not there is sufficient time during each identified time window for a piece of the rig equipment to execute one or more of the work orders for that piece of the rig equipment, so that work orders are not performed on rig equipment that are still being used or will be used to perform an important task which cannot be delayed. 
Claims 8, 10-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (U.S. 2002/0153134A1), in view of Sankaran et al. (U.S. 10920567B2). 

However, Newman fails to teach wherein the rig schedule designates the rig equipment is as idle or busy during certain times; monitoring the operational status of the rig equipment with a sensor deployed on the rig equipment, the sensor being configured to measure an observable parameter that dictates whether or not the rig equipment is in active use or is idle; and if the operational status of the rig equipment is idle according to the monitoring operational status, authorizing a work order on rig equipment that is designated as busy according to the rig schedule.  
Sankaran et al. teach a method for coordinating schedules (see fig. 5 and refer to col. 3 lines 31-35), wherein the schedule designates rig equipment is as idle or busy during certain times (col. 8 lines 52-57: if no job for which the tool could be used for exist, the tool may be sent for maintenance); monitoring the operational status of the rig equipment with a sensor deployed on the rig equipment (col. 6 lines 31-36: control system 50 receives data from investigative equipment 126 and sensors to implement health monitoring), the sensor being configured to measure an observable parameter that dictates whether or not the rig equipment is in active use or is idle (col. 7 lines 15-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman to include the rig schedule designates the rig equipment is as idle or busy during certain times; monitoring the operational status of the rig equipment with a sensor deployed on the rig equipment, the sensor being configured to measure an observable parameter that dictates whether or not the rig equipment is in active use or is idle; and if the operational status of the rig equipment is idle according to the monitoring operational status, authorizing a work order on rig equipment that is designated as busy according to the rig schedule, as taught by Sankaran et al. for ensuring that work orders on the rig equipment are scheduled when the equipment are not in operational status. 
Regarding claim 10, the combination of Newman and Sankaran et al. teach all the features of this claim as applied to claim 1 above; however, the combination fail to teach calculating an invasiveness value based at least in part upon the work order that denotes the resources required to return the rig equipment to working order; and using the invasiveness value to authorize the work order.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Newman and Sankaran et al. before him or her, to include calculating an invasiveness value based at least in part upon the work order that denotes the resources required to return the rig equipment to 
Regarding claim 11, the combination of Newman and Sankaran et al. teach all the features of this claim as applied to claim 1 above; Newman further discloses wherein receiving the plurality of work orders comprises receiving a work order from a source (56) located remotely from the drilling rig (see fig. 1).  
Regarding claim 12, the combination of Newman and Sankaran et al. teach all the features of this claim as applied to claim 1 above; Sankaran et al. further teach wherein the observable parameter is related to the nature of the rig equipment and denotes active use of the rig equipment (col. 6 lines 8-16: the sensor can measure RPMs, power output, flow of fluid, pressure, and temperature which can indicate active use of the rig equipment). 
Regarding claims 13-14, the combination of Newman and Sankaran et al. teach all the features of this claim as applied to claim 1 above; Newman further discloses receiving a plurality of work orders comprises receiving a description of the resources required to execute on the work order, wherein the resources required include at least one of time, personnel, and parts required (refer to para 0004: the work order may include worn parts needing replacement).
Regarding claim 15, Newman discloses an apparatus (drilling assembly, refer to para 0017) for use on a drilling rig (58, fig. 1), comprising: an operating portion (66) configured to perform work related to a drilling operation (see fig. 1); a remote computing device (56, fig. 1) comprising a scheduler (70) configured to receive a 
However, Newman fails to teach a sensor operably coupled to the operating portion, the sensor being configured to measure at least one observable parameter that is related to the operation of the operating portion; wherein the scheduler is configured to determine status of the operating portion indicating whether or not the operating portion is in active use or is idle based on the measured observable parameter of the operating portion, and wherein the scheduler is configured to authorize execution of a work order pertaining to the operating portion based on the determined status of the operating portion; and a communication component operably coupled to the sensor and configured to communicate the measured observable parameter of the operating portion to the remote computing device to indicate the status of the operating portion.  
Sankaran et al. teach a sensor (127) operably coupled to an operating portion (100, see fig. 1), the sensor (127) being configured to measure at least one observable parameter that is related to the operation of the operating portion (col. 7 lines 15-50: the sensor measures properties that will be observed on the control system 50); wherein a scheduler (126) is configured to determine status of the operating portion indicating whether or not the operating portion is in active use or is idle based on the measured observable parameter of the operating portion (col. 8 lines 52-57: if no job for which the tool could be used for exist, the tool may be sent for maintenance), and wherein the scheduler is configured to authorize execution of a work order pertaining to the operating portion based on the determined status of the operating portion (refer to col. 8 lines 39-65); and a communication component (101) operably coupled to the sensor 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Newman to include sensor operably coupled to the operating portion, the sensor being configured to measure at least one observable parameter that is related to the operation of the operating portion; wherein the scheduler is configured to determine status of the operating portion indicating whether or not the operating portion is in active use or is idle based on the measured observable parameter of the operating portion, and wherein the scheduler is configured to authorize execution of a work order pertaining to the operating portion based on the determined status of the operating portion; and a communication component operably coupled to the sensor and configured to communicate the measured observable parameter of the operating portion to the remote computing device to indicate the status of the operating portion, as taught by Sankaran et al., for observing the operational status of the rig equipment to ensure that work orders are scheduled when the equipment are not in operational status. 
Regarding claim 16, the combination of Newman and Sankaran et al. teach all the features of this claim as applied to claim 1 above; Newman further discloses wherein the operating portion comprises a drawworks (66, fig. 1).
Regarding claim 20, the combination of Newman and Sankaran et al. teach all the features of this claim as applied to claim 1 above; Sankaran et al. further teach wherein the sensor comprises a plurality of sensors, each of which is configured to .
	Allowable Subject Matter
Claims 7, 9, 19, 21, and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on at least one reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jacobs (U.S. 2002/0010615A1) discloses a method and system for scheduling complex work orders for a workforce. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TARAS P BEMKO/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             

/Y.A/
09/27/2021